Citation Nr: 0943034	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-35 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a left little finger injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 




INTRODUCTION

The Veteran had active military service from September 1980 
to September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Although the Veteran initially requested a Board hearing in 
connection with this appeal, he withdrew his request for the 
hearing in August 2008.


FINDING OF FACT

The residuals of the Veteran's left little finger injury are 
manifested by a 60-degree proximal interphalangeal joint 
deformity, distal interphalangeal joint extension weakness, 
and by pain, but not by ankylosis, any degree of amputation, 
or involvement of the other digits of the hand or of the hand 
itself.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for 
residuals of a left little finger injury have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5230 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the 
contemplated notice in January 2005, October 2005 and March 
2006 correspondences.  The first two correspondences advised 
him of the information and evidence necessary to substantiate 
the underlying service connection claim, and the March 2006 
correspondence provided notice concerning the initial 
disability rating and effective date to be assigned in the 
event service connection was granted.  This appeal originates 
from the rating decision which granted service connection for 
the disorder at issue, and no further notice under 
38 U.S.C.A. § 5103(a) therefore is required.

In short, the above notice letters collectively provided 
38 U.S.C.A. § 5103(a)-compliant notice.  Based on the 
procedural history of this case, the Board concludes that VA 
has complied with any duty to notify obligations set forth in 
38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  The Board also notes that the Veteran 
was examined in connection with his claim.  That examination 
provided findings adequate to rate the disorder at issue, and 
the Veteran does not contend otherwise. 
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected residuals of a left little finger injury.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Service connection for residuals of a left little finger 
injury was granted in June 2006, with an assigned 
noncompensable evaluation effective December 22, 2004.

The service treatment records show that the Veteran underwent 
surgery for a mallet deformity of the left fifth digit, 
consisting of advancement of the extensor tendon.  Following 
the surgery, he developed permanent flexion in the distal 
interphalangeal (DIP) joint.  He exhibited active flexion to 
90 degrees in the digit, and active extension to 45 degrees.

The Veteran attended a VA examination in May 2006.  He 
reported experiencing tenderness on the dorsal surface of the 
DIP joint of the finger at issue, and indicated that bumping 
the joint caused pain, and that coldness caused the finger to 
ache.  He explained that it was hard to put on his glove 
during emergency calls on his job as a fireman (he noted that 
he also worked a second job).  The examiner noted that the 
Veteran was right-hand dominant.  The Veteran exhibited a 60-
degree flexion deformity in the proximal interphalangeal 
(PIP) joint; the Veteran was able to actively flex the PIP 
joint to 80 degrees.  The DIP joint was able to passively 
extend to 45 degrees flexion deformity, but was unable to 
actively extend further than 60 degrees flexion deformity.  
There was mild tenderness over the extensor surface of the 
DIP joint.  There was no impairment of little finger flexion 
strength, but there was loss of strength in DIP joint 
extension.  The Veteran denied flare ups, except for 
increased discomfort with cold.  There was no additional 
limitation or functional impairment during flare ups.  There 
was no impairment of motion of the other digits on the hand, 
and the remainder of the little finger had satisfactory 
function; the examiner noted that the Veteran experienced no 
additional impairment or loss of motion due to factors such 
as pain or weakness.  The examiner concluded that the 
Veteran's finger injury probably caused interference with 
dexterity of the finger.

Private medical records for September 2007 show that the 
Veteran exhibited mid-phalange tenderness of the left fifth 
digit.  X-ray studies of the digit showed demineralization.  
In an August 2008 statement, Kent Dickson, M.D., indicated 
that the Veteran had chronic mallet finger, and that three 
treatment options for the disorder were observation, tendon 
advancement, and arthrodesis.

In several statements on file, the Veteran contends that he 
did not seek treatment through the years for his finger 
disorder, but has experienced pain in the digit.  He explains 
that the pain is present with cold, when he bumps the finger, 
and when he puts gloves on.  He contends that his job as a 
fireman requires him to often don gloves, and that the finger 
disorder directly affects his work.

The RO evaluated the Veteran's left little finger disorder as 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5230.  Under that code, limitation of motion of the 
little finger does not warrant a compensable evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5230 (2009).  Even ankylosis 
of the little finger warrants a maximum noncompensable 
evaluation, although with ankylosis, consideration must be 
given to whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5227 and Note (2009).

Normal range of motion of the little finger is to 90 degrees 
of metacarpophalangeal flexion, PIP joint flexion to 100 
degrees, and DIP joint flexion to 70 or 80 degrees.  To 
evaluate the little finger as equivalent to amputation, there 
must at least be ankylosis of the metacarpophalangeal joint.  
38 C.F.R. § 4.71a, Notes (1) and (3) preceding Diagnostic 
Code 5216 (2009).

A 10 percent evaluation is warranted for amputation of the 
little finger without metacarpal resection, at PIP joint or 
proximal thereto; and a 20 percent evaluation is warranted 
where the amputation involves metacarpal resection.  
38 C.F.R. § 4.71a, Diagnostic Code 5156 (2009).

After reviewing the evidence on file, the Board finds that 
the disability picture for the Veteran's left little finger 
disability is most consistent with the criteria for a 
noncompensable evaluation.  In this regard the Board points 
out that the maximum evaluation assignable for limitation of 
motion of that digit is zero percent.  This is true even if 
the digit were ankylosed.  The Board points out, however, 
that the digit is not ankylosed at any joint.  The evidence 
shows that the Veteran has flexion deformities at the DIP and 
PIP joints, but not ankylosis, as the Veteran clearly retains 
motion at the affected joints.  Even when the Veteran's 
finger pain and weakness are considered, the functional 
impairment occasioned rather clearly is not even remotely 
equivalent to ankylosis.  The Board notes that the 
representative interprets Dr. Dickson's statement as 
indicating that arthrodesis of the left fifth digit is 
suggested.  In point of fact Dr. Dickson did not suggest 
arthrodesis, but rather identifies arthrodesis as one of 
three possible treatment options for the Veteran, without 
using any language even remotely suggesting which option was 
preferred.  In any event, the fact remains that the left 
little finger is not ankylosed at the metacarpophalangeal, 
DIP or PIP joints.  Accordingly, a compensable evaluation 
under Diagnostic Codes 5227 or 5230 are not permissible.

Given the absence of ankylosis in the left little finger, and 
as there has in fact been no amputation of any portion of the 
finger, the diagnostic code pertaining to amputation of the 
finger is not for application.

Accordingly, a compensable evaluation for residuals of a left 
little finger injury is denied.  38 C.F.R. § 4.3 (2009). 

Inasmuch as there has been no point since service when the 
left little finger has been ankylosed or amputated, the 
Veteran's finger disorder has clearly been no more than 
compensable during the entire period of the appeal.  There 
simply is no basis for assignment of a compensable evaluation 
for any portion of the appeal.

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

Although the representative at one point alleged that the 
Veteran's little finger somehow interferes with necessary 
daily activities, he notably has failed to identify those 
activities.  The Veteran himself has only mentioned problems 
with putting on a glove at work.  Though he makes a vague 
reference to the little finger interfering with his job as a 
fireman, he does not allege that he has missed work, that 
adverse action has been taken against him, or otherwise 
provided an explanation as to how the little finger 
disability causes marked interference with employment.  The 
Board notes that he apparently has worked as a fireman for a 
number of years, and also holds a second job (for which he 
does not claim any interference of the little finger with his 
responsibilities).  Mere difficulty in putting on a glove, 
whether from limitation of finger motion or pain from the 
finger, is the type of impairment which is contemplated by 
the rating criteria.  Therefore, referral for consideration 
of an extraschedular rating is not warranted. 

Lastly, the Board points out that the Veteran works two jobs.  
He does not contend, nor does the evidence show that his 
finger disorder renders him unable to obtain or maintain 
substantially gainful employment.  In consequence, the matter 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities has not been raised.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).


ORDER

Entitlement to an initial compensable disability rating for 
residuals of a left little finger injury is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


